 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDDun & Bradstreet, Inc. and Teamsters Local 676, affi-liated with International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, Petitioner. Case 4-RC-13159January 24, 1979DECISION AND DIRECTION OF ELECTIONBY CHAIRMAN FANNIN(; AND MEMBERS JENKINSAND PENELLOUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held before Hearing Officers William J.Payne and David R. Keller. Subsequently, pursuantto Section 102.67 of the National Labor RelationsBoard Rules and Regulations and Statements of Pro-cedure, Series 8, as amended, the Regional Directorfor Region 4 transferred this case to the Board fordecision. Thereafter, the Employer and the Petitionerfiled briefs in support of their respective positions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officers' rul-ings made at the hearing and finds that they are freefrom prejudicial error.' They are hereby affirmed.Upon the entire record in this proceeding, theBoard finds:I. The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate the pur-poses of the Act to assert jurisdiction herein.2. The labor organization involved claims to rep-resent certain employees of the Employer.3. The Employer, a Delaware corporation, is en-gaged primarily in the business of collecting, compil-ing, evaluating, and reporting financial information.Through its credit reporters stationed across thecountry, it obtains financial data on a voluntary ba-sis from over 3 million businesses. The Employer'sreports are then made available to subscribers, prin-cipally to assist them in making decisions regardingextensions of credit.Petitioner seeks to represent a unit of credit report-ers. The Employer contends that it would not effec-tuate the policies of the Act to extend representa-tional rights to its credit reporters and, alternatively,After the hearing was closed on June 2. 1978. the Employer filed anappeal with the Board from certain rulings of the Regional Director and theHearing Officers excluding certain proffered evidence, revoking a suhpoenaduce. ecum served on the Petitioner, and closing the record. On Jul) 14.1978, the Board granted the appeal and on August 16 and 17. 1978. thehearing was reconvened and additional evidence was taken.240 NLRB No. 16that Petitioner, and any other labor organizationwhich represents employees other than credit report-ers, should be disqualified from representing creditreporters. The Employer claims that its ability to ob-tain financial information from firms depends uponits ability to assure each reporting firm that the infor-mation will be disseminated only to subscribers whohave legitimate interest in the firm's financial status.The subscriber's contract prohibits the disseminationof information contained in credit reports to thirdparties, and limits its use to "credit, insurance, mar-ket, and other business decisions." Although it occa-sionally compiles reports on labor organizations, theEmployer does not permit labor organizations tosubscribe to its service, inasmuch as it deems any useby a labor organization not to be a legitimate busi-ness use. Were its credit reporters accorded represen-tational rights, the Employer argues, its ability to as-sure the confidentiality of the information it collectswould he diminished severely, with a correspondingincrease in the number of firms declining to providesu h information. This would occur because creditreporters who were union members would "be facedwith an irreconcilable conflict of interest and divi-sion of loyalties" regarding their access to confiden-tial business information relating to numerous otheren' ployers which could be of use to their own unionas well as to other unions. Thus, firms would fear,even more than they do now,2that information re-garding their financial status or labor relations poli-cies could fall into the hands of a labor organization.The Employer predicts that, if Petitioner were to winan election and be certified, reporting firms wouldcease to provide financial data.3According to theEmployer, this would be detrimental to the Nation'scredit markets, not to mention its business. Further,the Employer argues that, if its credit reporters areorganized and if this confounds its efforts to restrictaccess to its reports, it may lose the qualified privi-lege it currently enjoys regarding possible tort liabili-ty for making false reports. Finally, the Employercontends that, if Petitioner wins an election and iscertified, and if the fears that credit reporters willreadily disseminate confidential information to Peti-tioner and other labor organizations are borne out,"the delicate balance ...between parties in collec-tive bargaining," specifically the rules under whichlabor organizations may obtain financial data fromemployers.4will be compromised.T he Employer introduced eviderce of several cases where reportingcompanies have refused to provide the Employer with any more financialdata after unions had obtained copies of their Dun & Bradstreet reports.In support of this contention, Respondent introduced a stud) conductedby he Roper Organization. Inc.. which it claims establishes that if reportersopt for union representation most "of the current subjects of the Dun &Bradstreet credit reporters would give lers financial information to the Com-pany than the) presently provide.' DUNN & BRADSTREET163In Dun & Bradstreet, Inc., 194 NLRB 9 (1971), theBoard rejected virtually all of the Employer's argu-ments and directed an election in a unit of creditreporters assigned to several of the Employer's of-fices located in New York and New Jersey. In sodoing the Board reasoned: "The law has clearly re-jected the notion that membership in a labor organi-zation is in itself incompatible with the obligations offidelity owed to an employer by its employees." Id. at9. In response to the Employer's contention that un-ionized credit reporters would be more likely to di-vulge confidential information to labor organizationsand therefore "some sources [would] withhold infor-mation previously furnished," the Board stated that:"Such conjecture, even if established as fact, does notafford an adequate reason for depriving employeesof their fundamental rights guaranteed by the Act."Id. at 10.5 Finally, the Board found no merit in theEmployer's contention that, because over 90 percentof the other employers whose employees were repre-sented by the petitioner therein were subjects of Dun& Bradstreet reports, the petitioner should have beendisqualified from representing credit reporters.The Employer now contends that the Boardshould reconsider its earlier Dun & Bradstreet deci-sions. It states that in the earlier case the Board didnot "give sufficient weight to the realities of the la-bor-management relationship," and that unlike theearlier cases there is evidence here (the Roper survey)that reporting companies will decline to provide datato the Employer if credit reporters are organized. Fi-nally, the Employer maintains that, by virtue of theiraccess to confidential labor relations information ofreporting companies, credit reporters are like the em-ployees in Pullman Standard Division of Pullman, In-corporated, 214 NLRB 762 (1974) who, because oftheir access to their employer's labor relations data.were deemed to be confidentials and thus not enti-tled to union representation.We have carefully considered the Employer's con-tentions and find them without merit. As we stated inDun & Bradstreet, Inc., supra, union membership isnot incompatible with an employee's duty of loyaltyto his or her employer, cven when that duty involvesa responsibility to maintain confidentiality.6The Em-ployer has offered no evidence regarding the sup-posed pressures Petitioner would place on credit re-porters to divulge confidential information. Thus, theEmployer's premise that unionized credit reporterswould be more disposed than unrepresented employ-4See. e.g.. N. L.R.B v. Acme Indutrial ('o. 385 U S. 432 (1967) N. L.P Bv. Truitt Manufacturing Co., 351 S 149 (1956).'See also Dun & Bradftreet. Inc. 80 NRB 56 (1948); (redit Bureau /Greater Boston, Inc., 73 NLRB 41011947)6 See also Folev. Haag Eliot, 229 NLRB 456, 457, fn 12 (1977).ees to breach their obligation of confidentiality ap-pears to be unwarranted.7Further, the concerns ofthe firms now supplying financial information to theEmployer regarding the possibility that the credit re-porters will become unionized are irrelevant to thequestion of whether the Employer's employees maybe deprived of their Section 7 rights.6Finally, we re-ject the Employer's contention that credit reportersshould be classified as confidential employees be-cause they have access to labor relations data ofother employers. The Board has consistently definedconfidentials to be those persons who "assist and actin a confidential relationship to persons who formu-late, determine, and effectuate management policiesin the field of labor relations." The B. F. GoodrichCompany, 115 NLRB 722, 724 (1956). This categoryis a narrow one. "The mere handling of or access toconfidential business or labor relations informationis insufficient [by itself] to render an employee 'confi-dential.'" Ernst & Ernst National Warehouse, 228NLRB 590, 591 (1977). Further, it is implicit in therationale for finding a confidential status that suchpe.sons work in a confidential capacity with some-one who formulates, determines, and effectuates la-bor relations policies for their own employer, notsome other employer.Xccordingly, since the Employer has advanced noreasons which would warrant depriving credit report-ers, as a class, of their right to select a bargainingrepresentative if they wish, or which would requirethat Petitioner be disqualified from acting as such arepresentative, we find that a question affecting com-merce exists concerning the representation of certainemployees of the Employer within the meaning ofSections 9(cX)1) and 2(6) and (7) of the Act.4. The Petitioner seeks a unit of 55 credit report-ers, who are assigned to the Employer's PhiladelphiaAlthough the Employer introduced evidence of several instances whereunions had improperly obtained Dun & Bradstreet reports, it did not assertthat in any of them one of its employees had been the source. In fact, mostbreaches of confidentiality would appear to be attributable to subscribers.See also Dun & Bradstreer, Inc.. 194 NLRB at 10. And such breaches ofconfidentiality would seem to be an inevitable "hazard ansing from thenature of the Emplover's operation." Ibid. Moreover. even assuming thatinformation in Dun & Bradstreet reports would he of interest to Petitionerand other labor organizations an assumption which was disputed by Peti-tioner, and that union members would be pressured to divulge such infor-mation, there is no reason to suppose that the Employer would be any lessable to remed emploee breaches of confidentiality by disciplining offend-ing employees merely because its employees were represented by a unionSimilarly. the Employer's suggestion that the unionization of credit re-porters would alter the rules regarding union access to employers' financialrecords is unpersuasise. Presum:'bl. where such information is obtainedimproperly. the parties may pursue such civil or other remedies as are a ail-able5See Dun & Bradrree. Inc. slupra at 10 For that reason, e do notconsider the results of the Roper surey determinative of the questions pre-sented herein. In this connection we note that Petitioner in its posthearingbrief has raised substantial questions concerning the methodology and fair-ness of the sursey and the reliability of its result,DUNN & BRADSTREET 163 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDdistrict office.9The Petioner relies on the well-estab-lished presumptive appropriateness of single-locationunits. See, e.g., Equitable Life Assurance Society of theUnited States, 192 NLRB 544 (1971); Fireman's FundInsurance Company, 173 NLRB 982 (1968). The Em-ployer seeks dismissal of the petition based on itscontention that the smallest appropriate unit wouldencompass all credit reporters employed in its secondregion which includes much of the Eastern UnitedStates, or at the very smallest, its Philadelphia zone,which is the northern half of the second region.' Itasserts that the record shows that district offices arenot autonomous entities and that employees assignedto each district office do not share a separate com-munity of interest apart from credit reporters as-signed to other district offices.In 1971, the Board directed an election in a unit ofthe Employer's credit reporters employed at variouslocations in New York and New Jersey. Dun & Brad-street, Inc., supra. In doing so, it rejected the Employ-er's claim that day-to-day control of each office wascentralized and found instead that each office was "adistinct entity itself appropriate for the purposes ofcollective bargaining." Id at 11. The Board acknowl-edged that the Employer's regional management: (1)set "the standards governing [and shared] responsi-bility for, such matters as salaries, promotions, griev-ances, workloads, vacations, employment standards,and discharges"; (2) maintained daily telephone con-tact with and paid frequent visits to subordinate of-fices; (3) "closely follow[ed] the progress of creditreporters and the content of their reports"; and (4)"constantly monitorfed] activities at the subordinatelevels by reviewing standardized production, salary,and workload reports which [were] filed by the dis-trict offices on a regular and frequent basis." Never-theless the Board concluded that "the district offices[had] a meaningful identity as distinct economicunits" and thus constituted separate appropriateunits. In support of that conclusion, the Baord point-ed out that district managers: (1) exercised "substan-tial control over the wages and working conditions ofthe credit reporters within their respective districts";(2) were "responsible for hiring and training creditreporters"; (3) had authority "to increase the salary9 Approximately one-third of the credit reporters in this office are classi-fied as "inside" reporters and are physically located at the district office.The remaining two-thirds of the credit reporters are classified as "outside"reporters and work away from the office, often in their own homes. Theparties stipulated that if the Philadelphia district office is found to e anappropriate unit both inside and outside reporters would be included.The second region is divided into two zones. In the Philadelphia zone.offices are maintained in Harnsburg, Philadelphia. and Pittsburgh. Pennsyl-vania; Cincinnati, Cleveland. and Columbus. Ohio; and Richmond. Vir-ginia. In the Atlanta zone, offices are maintained in Atlanta. Georgia; Bir-rmngham, Alabama; New Orleans, Louisiana: Nashville and KnoxvilleTennessee; Raleigh. Charlotte. and Greensboro. North Carolina: Columbia.South Carolina; and Miami, Tampa. and Orlando. Florida.of credit reporters up to $10,000 per annum and pro-mote these employees through the beginning and in-termediate credit reporter classifications"; (4) allo-cated "work assignments among credit reporters";(5) took "final action on all requests for vacationsnot exceeding I week in duration"; (6) were "encour-aged to resolve grievances which originate[d] withintheir respective districts"; and (7) "effectively partici-pate[d] in the selection of credit reporters for man-agement trainee programs."The Employer alleges that it restructured its opera-tions in 1975. Prior to 1975, it divided the countryinto seven regions. Each region was subdivided intodistricts which, in some cases, were further dividedinto area and branch offices. In 1975, the Employerreorganized by dividing the country into four re-gions, which were further divided into zones. Eachzone, in turn, was subdivided into district officesand, in some cases, operations offices. The Employerasserts that, as a result of this reorganization, the au-tonomy of the districts was diminished substantiallyfrom what it was in 1971.The Employer's contentions notwithstanding, webelieve that the district office remains "the smallestcomponent of the Employer's business structurewhich may be said to be relatively autonomous in itsoperation." State Farm Mutual Automobile InsuranceCompany, 158 NLRB 925, 929 (1966). Thus the rec-ord shows that, although the regions determine thenumber of credit reporter positions which are allo-cated to each district, the district managers indepen-dently interview and hire employees to fill vacancieswithout waiting for regional or zone approval."Moreover, up to a certain length of service, creditreporters may be discharged by their district manag-ers. Thereafter, district managers may recommenddischarges to the zone or regional management andthere is no evidence that such recommendations haveever been rejected. Also, discipline is enforced at thedistrict level. Thus an outside reporter testified hehad received a warning for failing to meet work stan-dards from District Manager Tolland. An inside re-porter testified she had received a similar warningfrom her immediate supervisor, who is a subordinateof Tolland.With regard to raises, the Employer maintains anationwide salary schedule. District managers, how-ever, may independently grant raises up to an annualincome of $12,500. In addition, they may recom-mend raises above that amount, and there is no evi-dence that such a recommendation has ever been re-jected. Similarly, promotions to different jobclassifications at low levels may be granted indepen-I In contrast to 1971, new employees are trained at a regional trainingcenter in Atlanta rather than in the districts. DUNN & BRADSTREET165dently by the district manager, and the district man-ager makes recommendations for promotions to up-per level positions. Again, there is no evidence that arecommendation in this regard has ever been reject-ed.District managers directly supervise and give as-signments to the credit reporters and to support staffwho work in their offices. An outside reporter testi-fied that he receives his assignments from his imme-diate supervisor, who is a subordinate of DistrictManager Tolland. Although the Employer sought toestablish that zone and regional management arecommonly involved in grievance matters, there is tes-timony by both inside and outside reporters that theyhad always been able to resolve their problems andcomplaints at the district level. Although policies re-garding holidays, vacations, leaves of absence, etc.,are generally nationwide, it is apparent that creditreporters deal with their district manager with re-spect to these matters.'2Daily contact is maintained between zone manage-ment and the districts, but the Employer's contentionthat this amounts to day-to-day control is not sup-ported in the record. Moreover, its suggestion that,because he was stationed in the Philadelphia districtoffice, the Philadelphia zone manager exercisedgreater authority over the day-to-day operations ofthe Philadelphia district office than other district of-fices is refuted by the testimony of one of the Em-ployer's witnesses that the only difference between12 As indicated previously, the Employer's contention that the region orzone offices review district office decisions on these and other matters islargely undercut by the evidence that district office decisions are rarel. ifever, reversed.the Philadelphia district office relationship with thePhiladelphia district manager and his relationshipwith other district managers is that it is 'face to faceas opposed to over the telephone." Finally, althoughthe Employer presented conclusional testimony thatthere were frequent transfers between district offices,it presented no specific evidence regarding the fre-quency of these alleged transfers. In fact, one witnesstestified that she had been transferred from her officeto a neighboring office only once in her 17 years withthe Employer. Further, there is no evidence thateither inside or outside credit reporters have any con-tact, other than occasional telephone conversations,with credit reporters in other district offices. Thus, inlight of the relative autonomy of the Employer's dis-trict offices, the separate community of interestamong employees stationed at each district office,the wide geographic dispersion of offices in thegroupings asserted by the Employer to be the small-est appropriate units, the absence of any bargaininghistory, and the fact that no labor organization seeksto epresent a more extensive unit of employees, wefind the following employees of the Employer consti-tute a unit appropriate for the purpose of collectivebargaining within the meaning of Section 9(b) of theAct.All credit reporters and business analysts, ex-cluding all other employees, sales employees,commercial collection employees, clerical em-ployees, guards, and supervisors as defined inthe Act, assigned by the Employer to its Phila-delphia, Pennsylvania, district office.[Direction of Election and Elcelsior footnoteomitted from publication.]D U N N~. .. BR A .T E. ..6.